Exhibit 10.2





EXCLUSIVE IMPORTATION AND MARKETING AGREEMENT 



This Exclusive Importation and Marketing Agreement (the “Agreement”) is
effective the 30th day of April 2010,


BETWEEN:

QUADRA ENERGY SYSTEMS INC. (the "Company"), a company organized and existing
under the laws of Belize, with its registered office located at No. 5 New Road
P.O. Box 388 Belize City, Belize.



AND:



AMECO INDUSTRIES LTD. (the "Importer"), a company organized and existing under
the laws of the State of Nevada having its registered office at Suite 200 – 245
East Liberty Street, Reno Nevada, 89501 USA.

WHEREAS: The Company is owner and manufacturer of the QES2000 System which is an
innovative, secure, efficient and proven method of converting waste organic
materials into marketable energy products or by-products or an efficient cost
effective method of disposing of waste organic materials in a safe,
non-polluting, non toxic method compatible with all environmental standards as
more particularly described in Schedule “A” and the QES2000 Plant which is more
particularly described in Schedule ‘B”.

AND WHEREAS the Company is also owner and manufacturer of the QES gasification
system which is an innovative, secure, efficient and proven method of converting
Municipal Solid Waste (“MSW”) into synfuel suitable for a gas turbine capable of
generating electricity

AND WHEREAS The QES2000 System has many applications including, disposal of
electronic waste, soil remediation and is designed to answer the global
challenge of waste management of MSW, which includes petrochemical compounds
such as plastic waste, green waste, coal and tires while providing high
recycled-content products and usable forms of power

AND WHEREAS the Company manufactures, under various names including without
limitation the Products under the following trade names;

The “QES2000 Converting Unit”
The “QES2000 System”
The “QES2000 M System”
The “QES200 Utility Unit”
The “QES2000 Plant”



1



--------------------------------------------------------------------------------

AND WHEREAS the Importer has experience and expertise in the importation of
products manufactured by others, in the United States of America;

AND WHEREAS the Company wishes to engage the services of the Importer to market
the Products manufactured by the Company in USA and the Importer wishes to do
so;

AND WHEREAS both parties wish to set out in writing the terms and conditions of
their arrangement;

NOW THEREFORE THE PARTIES HERETO AGREE AS FOLLOWS:

1.      The Preamble to this Agreement shall form an integral part hereof as if
at length recited herein.   2.      The Company hereby grants the Importer the
exclusive rights to import, sell and distribute all products manufactured from
time to time by the Company to products and parts relating to or derived from
Taiwan Patent No. 285138 or US Patent No. 7632471 and any modifications,
improvements or substitute products now or in the future made, including without
limitation the products described in the preamble but not limited to all models
that are related products and parts invented and relating to the aforesaid
Patents (collectively, the “Products”), in the USA, and the Importer hereby
undertakes to export, sell and distribute the Products in the USA. The Importer
agrees to exercise its best efforts to develop the largest possible market for
the Products in the USA and shall continuously offer, advertise, demonstrate and
otherwise promote the marketing of the Products in the USA. Importer agrees to
exercise its best efforts to develop the largest possible market for the
Products in the USA and shall continuously offer, advertise, demonstrate and
otherwise promote the marketing of Products in the USA.



3.      The Purchase Price for the following Products are:



(a) Price of the QES 2000 Systems sold to the Importer

The QES2000 System is sold FOB Company Plant and delivery shall be made in
approximately eight (8) to twelve (12) months after the confirmation of each
order or purchase, subject to matters which are beyond the control of the
Company at the price set out below:

Price per each QES2000 System is to be agreed to by the Parties from time to
time, subject to the terms and conditions contained in this Agreement.

(b) Price of the QES 2000 Plant sold to the Importer

The QES2000 Plant is sold FOB Company Plant and delivery shall be made in
approximately eight (8) to Twelve (12) months after the confirmation of each
order or purchase, subject to matter which are beyond the control of the Company
at the price set out below:

Price per QES2000 Plant is to be agreed to by the Parties from time to time,
subject to the terms and conditions contained in this Agreement.

The purchase price of any of the Company’s Products is subject to the Company
reviewing and adjusting the price structure and if necessary adjusting the price
by 6 months notice in writing delivered

2

--------------------------------------------------------------------------------

to the Importer so as to reflect any price increases in materials, parts,
components, labor or transportation or currency deflation of the US Dollar etc.
The price in effect as of the date of Importer's receipt of notice of such price
change shall remain applicable to all orders received by Company prior to that
effective date.

(c) The Purchase Price for all products shall be paid in the manner and on the
terms mutually agreed upon for each project mutually negotiating in good faith.

If the price for any Product is not set forth herein and Importer nevertheless
orders such a Product from Company, the parties hereby evidence their intention
thereby to conclude a contract for the sale of that Product at a price to be
determined by the Parties mutually negotiating in good faith.

The Importer shall place orders with the Company in writing for such quantity
and type of Products as it, in its sole discretion, determines are required to
meet its marketing, sales and distribution obligations in USA. The Company
agrees to ensure an adequate supply of all Products to fill such orders from the
Importer within 8 to 12 months from receipt of each order, save and except for
special orders, which shall be handled on a case-by-case basis.

4. Term: This agreement shall be for a term of 30 years from the date of signing
this agreement and shall be automatically renewed for a further term of 10 years
on the same terms and conditions, excepting terms dealing with price unless
terminated by mutual consent of the parties upon 60 days prior written notice.
Provided however this Agreement may be terminated by mutual consent at any time
during the term hereof, which termination shall be effective 90 days thereafter.

5. Termination: This agreement shall terminate without notice upon the happening
of any of the following events:

           a)      The filing of a voluntary petition in bankruptcy or
insolvency by either party; b)      The corporate dissolution of either party;
c)      The adjudication of either party as a bankrupt or insolvent; d)      The
appointment of a receiver for either party; e)      The making of either party
of a general assignment for benefit of creditors; or f)      The admission by
either party in writing of inability to meet debts as they mature.

6. The Company shall direct all orders and enquiries received from customers or
prospective customers located or operating in the USA to the Importer. The
Importer shall have sole and unfettered discretion to determine, implement and
adjust from time to time, as deemed necessary by the Importer, the means and
methods used to market, distribute and sell the Products in the USA.

7. The Company shall make available to the Importer all technical information,
including without limitation the ingredients, composition, quality control
parameters, and shall update from time to time, the whole as requested by the
Importer in order to permit the Importer to the prepare to the US authorities
such documentation as may be required by them for the issuance to the Importer
of any importation or other permits required for the performance of its’
obligations hereunder in the USA. The Importer shall use its best efforts to
obtain any such permits as may be so required, which shall be an obligation of
means and not of result. All such permits shall at all times be and remain the
sole and exclusive property of the Importer, and may not be transferred,
assigned or otherwise alienated without the Importer’s prior written consent,
which may be withheld.

3

--------------------------------------------------------------------------------

8. The Importer shall translate all information required of the Products in
connection with the application for a permit from the Country of Manufacture
authorities to import the Products into the USA, as well as all information
necessary for the packaging and labeling of Products to be sold in the USA, the
whole at no additional cost to the Company, but provided however that the
Importer shall have and retain the copyright in all such translations into
English.

9. All market surveys, client lists, and related information prepared, compiled
or otherwise generated by the Importer shall be and remain its sole and
exclusive property both throughout the term of this Agreement and following its
termination.

10. Delivery: Title and Risk of Loss: All deliveries of Products sold by Company
to Importer pursuant to this Agreement shall be made F.O.B. the Delivery Point
at the Company’s Manufacturing Plant, and title to and risk of loss of Products
shall pass from Company to the Importer at the Delivery Point. Importer shall be
responsible for arranging all transportation of Products, but if requested by
Importer, Company shall, at Importer's expense, assist Importer in making such
arrangements. Importer shall also procure insurance for the transportation of
the Products, and such insurance shall be of a kind and on terms current at the
port of shipment. In the event that Company is requested to assist Importer in
arranging for transportation, Importer shall reimburse Company for all costs
applicable to the Products following their delivery to Importer, including,
without limitation, insurance, transportation, loading and unloading, handling
and storage. Importer shall pay all charges, including customs duty and sales
tax, incurred with respect to the Products following their Delivery to the
carrier or forwarder.

11. Relationship of Parties: In the performance of the services contemplated
herein, the Importer is and shall act as an independent contractor, maintaining
full responsibility and complete control over its activities and those of its
employees, agents and servants, if any, and assuming responsibility for all
expenses incurred in connection therewith. The Importer is not and shall not act
as an employee or servant of the Company, and the Importer consequently does not
have, and shall not hold itself out as having, any right, power or authority to
create any contract or obligation, either express or implied, on behalf of, in
the name of or which is binding upon the Company.

         a.      Importer shall, at its own expense, during the term of this
Agreement and any extension thereof, maintain full insurance under any Workmen's
Compensation Laws effective in the State or other applicable jurisdiction
covering all persons employed by and working for it in connection with the
performance of this Agreement, and upon request shall furnish Company with
satisfactory evidence of the maintenance of such insurance.   b.      Importer
accepts exclusive liability for all contributions and payroll taxes imposed by
the US Government or any State or other payments under any laws of similar
character in any applicable jurisdiction as to all persons employed by and
working for it.   c.      Nothing contained in this Agreement shall be deemed to
create any partnership or joint venture relationship between the parties.  

4

--------------------------------------------------------------------------------

12.      Competing Products: Importer agrees that it will not distribute or
represent any Products in the USA which compete with the Products during the
term of this Agreement or any extensions thereof.   13.      Advertising:
Importer shall be entitled, during the term of this Agreement and any extension
thereof, to advertise and hold itself out as an authorized Importer and
Distributor of the Products.     At all times during the term of this Agreement
and any extension thereof, Importer shall use the Trademarks in all
advertisements and other activities conducted by Importer to promote the sale of
the Products.     a.      Importer shall submit examples of all proposed
advertisements and other promotional materials for the Products to Company for
inspection and Importer shall not use any such advertisements or promotional
materials without having received the prior written consent of Company to do so.
    b.      Importer shall not, pursuant to this Agreement or otherwise, have or
acquire any right, title or interest in or to Company's Trademarks.   14.     
Importer Sales, Service and Storage Facilities:     a.      Importer shall, at
its expense, engage and maintain a sales, service and parts handling
organization in the USA or such other country as agreed to by the Company,
staffed with such experienced personnel as are necessary to enable Importer to
perform its obligations under this Agreement.     b.      Importer shall, at its
expense, maintain facilities and personnel in the USA or such other country
agreed to by the Company that will enable it promptly and satisfactorily to
perform, at a reasonable price, all inspection, maintenance and other necessary
servicing of Products sold by Importer. To assist Importer in the discharge of
this service and maintenance function, Company shall provide service and
maintenance training, without charge, to any reasonable number of Importer's
personnel as Importer shall designate.     c.      Importer shall, at its
expense, at all times store and maintain its inventory of Products in accordance
with current, applicable instructions issued by Company from time to time.     
Importer shall keep in stock an adequate supply of Spare Parts and Accessories
for the servicing of Goods. No Spare Parts or Accessories not manufactured by
Company shall be used in connection with the Goods unless they have been
approved in writing by Company.     d.      Importer shall, at its expense,
deliver one copy of Company's current, applicable operation and maintenance
manual to each Customer at the time of sale and, at that time, Importer shall,
at its expense, fully explain and demonstrate to the customer the proper method
of operating and maintaining the Products.     e.      Importer shall mail to
Company, during the term of this Agreement and any extension thereof, prompt
written notice of the address of each location at which products are stored, and
the address of each facility established by Importer to sell and service the
Products. Company  

5

--------------------------------------------------------------------------------

may, through its designated agent, inspect all such locations and facilities and
the operations conducted therein at any time during normal business hours.    
15.      Disclaimers and Warranty     Warranty Period: Subject to Company’s
standard12 month warranty as set out below, subject to the proviso that the
purchased Products are used in accordance with the conditions of use and for the
purposes designed.     Company warrants to the purchaser of the Products that
for the Warranty Period (as defined below), the Products will be free from
material defects in materials and workmanship. The foregoing warranty is subject
to the proper installation, operation and maintenance of the Products in
accordance with installation instructions and the operating manual supplied to
the Importer. Warranty claims must be made by the Importer or its Customer in
writing within 15 days of the manifestation of a problem. Company's sole
obligation under the foregoing warranty is, at Company's option, to repair,
replace or correct any such defect that was present at the time of delivery, The
"Warranty Period" begins on the date the Equipment is delivered and continues
for Twelve (12) months.     a.      Any repairs under this warranty must be
conducted by an authorized Company service representative.     b.      Excluded
from the warranty are problems due to accidents, misuse, misapplication, storage
damage, negligence, or modification to the Equipment or its components.     c. 
    Company does not authorize any person or party to assume or create for it
any other obligation or liability in connection with the Equipment except as set
forth herein.     d.      WARRANTY HEREIN IS EXCLUSIVE AND IN LIEU OF ALL OTHER
INDEMNITIES OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.     e.     
LIMITATION OF LIABILITY: IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, SPECIAL, CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF
PROFITS, REVENUE, OR USE INCURRED BY IMPORTER OR CUSTOMER OR ANY THIRD PARTY,
WHETHER IN AN ACTION IN CONTRACT, OR TORT, OR OTHERWISE EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. COMPANY'S LIABILITY FOR DAMAGES ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF
THE DEFECTIVE EQUIPMENT. THE PROVISIONS OF THIS AGREEMENT ALLOCATE THE RISKS
BETWEEN COMPANY, IMPORTER AND IMPORTER’S CUSTOMER. COMPANY'S PRICING REFLECTS
THIS ALLOCATION OF RISK AND BUT FOR THIS ALLOCATION AND LIMITATION OF LIABILITY,
COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.   16.      Training of
Importer: As promptly as practicable after execution of the Agreement, Company
shall transmit to the Importer information, materials, manuals and other
technical documents necessary  

6

--------------------------------------------------------------------------------

to enable Importer to perform its obligations under this Agreement and, in
particular, to carry out the warranty repairs pursuant to ARTICLE 15 of this
Agreement. Throughout the term of this Agreement and any extension thereof,
Company shall continue to give Importer such technical assistance as Importer
may reasonably request. Importer shall reimburse Company for all reasonable
out-of-pocket expenses incurred by Company in providing technical assistance.
The Company at the request of the Importer and at Company’s sole discretion,
assist the Importer financially by lending working capital to assist the
Importer in complying with the terms of this Agreement.

17. The Importer retains the right, in its sole and unfettered discretion, to
assign its rights or delegate its performance hereunder to a third party chosen
by the Importer, without being required to obtain the prior written consent of
the Company. Any assignment or delegation by the Company of its rights or
performance hereunder, or any sale of the business, assets or shares of the
Company, including without limitation one or more of the product rights,
formulae, name of the Company or of the Products, or any amalgamation or merger
of the Company with any third party shall in all such cases be subject to the
assumption by such third party of all obligations of the Company to the Importer
pursuant to this Agreement, failing which such transaction shall be null and
void as regards the Company.

18. All notices, requests, demands and other communications hereunder shall be
made in writing with specific reference to this Agreement and shall be deemed to
have been delivered on the date of their delivery, if by hand, with a signed
acknowledgment of receipt of delivery; or on the Three (3) business day after
their transmission, if sent by telex, telegraph or facsimile; or on the Seven
(7) business day after the day on which they were mailed by first class,
certified or registered mail, if sent by mail, as follows:



  if to the Company:
No. 5 New Road P.O. Box 388 Belize City, Belize.
Facsimile: [501 233 5839]



  if to the Importer:
245 East Liberty Street, Suite 200, Reno, Nevada 89501
Facsimile: [775 786 6755]

or to such other address or addresses as may be specified from time to time in a
written notice given by such other party.

19. This Agreement shall be binding upon the parties hereto, their heirs,
executors, legal representatives, administrators, successors and permitted
assigns.

20. This Agreement may be executed electronically and in counterparts and each
executed copy of this Agreement shall be considered an original, but such copies
together shall constitute but one and the same instrument.

21. Each of the Articles, sections and subsections of this Agreement shall be
interpreted separately and the invalidity of any one shall not affect the
validity of this Agreement and the other terms and conditions contained herein.

7

--------------------------------------------------------------------------------

22. This Agreement shall be governed by and interpreted in accordance with the
laws of the Laws of the State of Nevada and the laws of the USA applicable
therein, and the parties hereby irrevocably nominate the courts of the State of
Nevada as the appropriate jurisdiction to hear any dispute which arise under or
in connection with this Agreement.

23. Force Majeure : The Company shall not be liable hereunder for delays in the
performance of its manufacturing or delivery obligations caused by unforeseen
circumstances beyond its control, including, but not limited to, Acts of God,
wars, riots, strikes, floods, shortages of labor or materials, labor disputes,
inevitable accidents, governmental restrictions or other causes beyond the
Company’s control.

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.

QUADRA ENERGY SYSTEMS INC. AMECO INDUSTRIES LTD. Per:   Per:     /s/     
Authorized Signatory                        /s/      Authorized Signatory    
              Authorized Signature Authorized Signature


8

--------------------------------------------------------------------------------

  This is Schedule “A” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010     Description of the QES2000 System:   The QES2000
System for “Energy Conversion and Waste Disposal Technology” is a designed
leading edge PYROLYSIS technology enabling efficient to convert organic waste to
fuel and valuable by-products such as activated carbon, fertilizer, producing no
air pollution or ash to be land filled. It is designed to answer the global
challenge of waste management of MSW (Municipal Solid Waste), which includes
petrochemical compounds such as plastic waste, green waste, coal and tires while
providing high recycled-content products and usable forms of power.   The
QES2000 System for Energy Conversion and Waste Disposal Methodology consists of:
    ·      A combined two stage pyrolysis methodology into one system.     ·   
  An advanced combination of thermal cracking and steam cracking technologies.  
  ·      The first stage of the proprietary pyrolysis methodology deals with
energy conversion.     ·      The second stage of the proprietary pyrolysis
methodology deals with the removal of mercury and activated carbon.     ·     
The end products are:     Fuel oil     Carbon black / activated carbon     Fuel
gas   QES proprietary and leading MSW gasification technology converting MSW
into synfuel, suitable for a gas turbine generating electricity.

The QES2000 System consists of the following including installation and training
of operators, provided however the customer is responsible for electrical and
mechanical installations required to connect to the equipment:

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System


9

--------------------------------------------------------------------------------

Transportation costs ( estimated) Labor Technology chip - Control Panel (Taiwan)

 

ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System QES Advanced carbon enhancement system Breaker & cutting
machine QES System Installation & QES Piping Transportation costs ( estimated)


10


--------------------------------------------------------------------------------



This is Schedule “B” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010

Description of the QES2000 Plant:

The QES2000 Plant consists of the QES2000 System plus the additional items
described herein and includes installation and training of operators: Provided
however the Customer is responsible for all mechanical and electrical
installations necessary to connect to the equipment.

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System Transportation costs ( estimated) Labor Technology chip - Control
Panel


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System QES Advanced carbon enhancement system Breaker & cutting
machine QES System Installation & QES Piping Transportation costs ( estimated)
QES2000 - PLANT DESIGN                                       AND INSTALLATION
Design & Installation costs


11

--------------------------------------------------------------------------------

OPTIONAL EQUIPMENT Weight Measurement Scale Oil storage tank and pumping system
Magnetic separators for after processing Waste Separators and Selection System
Forming machine Carbon black grinding system Moisture removal system


12

--------------------------------------------------------------------------------